Citation Nr: 0723408	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.  The veteran died in August 1992.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In April 2006, the appellant testified before a Decision 
Review Officer, and in December 2006, she testified before 
the undersigned acting Veterans Law Judge via 
videoconference.  Transcripts of the hearings are associated 
with the claims folder and have been reviewed.  


FINDINGS OF FACT


1.  The veteran's death certificate reflects that he died in 
August 1992; the immediate cause of death was pneumonia 
complications, due to or as a consequence of chronic 
obstructive pulmonary disease (COPD).  Other significant 
condition contributing to death but not resulting in the 
underlying cause was cirrhosis.

2.  There is no evidence of pulmonary disability, to include 
pneumonia and COPD, and cirrhosis during service; no evidence 
of cirrhosis within the first post-service year; and no 
objective evidence suggesting a relationship between the 
cause of the veteran's death and his active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2004 letter.  That letter 
essentially informed the appellant to submit any pertinent 
evidence she has in her possession, informed her of the 
evidence required to substantiate the claim, the information 
required from her to enable VA to obtain evidence on the 
veteran's behalf, the assistance that VA would provide to 
obtain evidence on his behalf, and that she should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on the veteran's behalf.  
Therefore, the Board finds that the appellant was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The claims folder 
contains the veteran's service medical records, death 
certificate, a photograph, newspaper articles, a buddy 
statement, the appellant's contentions, and the veteran's 
post-service medical records from the VA Medical Center in 
Minneapolis.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any additional evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to her claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In a June 2006 supplemental statement of the case, the 
appellant was advised as to how the RO assigns disability 
ratings and effective dates, so there can be no possibility 
of prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


II.  Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Where cirrhosis becomes manifest to a degree of 10 percent 
within one year from date of separation from active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).





III.  Analysis

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death.  The 
veteran's death certificate reflects that he died in August 
1992; the immediate cause of death was pneumonia 
complications, due to or as a consequence of obstructive 
pulmonary disease.  Cirrhosis was a significant condition 
contributing to death, but not resulting in the underlying 
cause of death.

On review of all evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted, as there is no objective evidence relating the 
veteran's death to service.  Initially, the Board notes that 
the evidence does not show, nor does the appellant contend, 
that the veteran's fatal pulmonary disability is related to 
his period of service.  Service medical records are negative 
for a pulmonary disability and there is no objective evidence 
relating pulmonary disability to service.  

In this case, the appellant's primary assertion is that the 
veteran's post-service symptoms of jaundice, fatigue, 
abdominal pain, loss of appetite, and nausea could be 
consistent with hepatitis C, which he may have been acquired 
during military service.  Service medical records are 
negative for a diagnosis of any type of hepatitis.  Post-
service medical records show a history of hepatitis A and B, 
but no diagnosis of hepatitis C.  Notwithstanding, the 
appellant asserts that the veteran had in-service risk 
factors for hepatitis C, to include a tattoo on his arm which 
he apparently got during his military service, and a 
laceration on his finger.   

Significantly, the Board notes that service connection for a 
liver disability had already been denied during the veteran's 
lifetime in a December 1983 rating decision.  The RO denied 
the claim because there was no objective evidence of liver 
disability in service, and no objective evidence of a nexus 
between the veteran's liver disability and his period of 
service.  

Similarly, the Board concludes that there is no objective 
evidence relating the veteran's liver disability to his 
military service.  As noted, there is no evidence of liver 
disability in service.  Cirrhosis of the liver was first 
diagnosed in 1982, approximately 14 years post-service.   At 
that time, he also tested positive for hepatitis B surface 
antigen and core antigen.

Despite the appellant's contention, there is no objective 
evidence relating the in-service tattoo and/or laceration to 
any post-service diagnosis of hepatitis C.  In this regard, 
the record contains a medical opinion dated in September 2005 
from the Medical Director of Compensation and Pension at the 
Minneapolis VAMC.  According to such opinion, the examiner 
concluded that the veteran's death was not related to 
service.  The examiner pointed out that the veteran's post-
service medical records are dated in the 1980's, at a time 
when hepatitis C was not known.  However, the examiner ruled 
out the veteran's in-service laceration as a risk factor for 
hepatitis C, as there is no indication that the laceration 
was caused by a bloody instrument.  Thus, the examiner noted 
that the veteran's only in-service risk factor was the 
tattooing, but, as there is no information regarding the 
placement of the tattoo, the examiner stated that it would be 
mere speculation to determine the potential risk related to 
the tattooing.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  The examiner also stated that 
hepatitis A has a mode of transmission of oral fecal route, 
which is very different than hepatitis B and C.  Therefore, 
the examiner stated that the veteran's history of hepatitis A 
is not significant in this case.   

The examiner further explained that with exposure to 
hepatitis B or C, one would typically expect a viral-like 
illness, which could have been mild enough such that it was 
not reported to medical staff.   While the veteran's hospital 
records document previous exposure to hepatitis, the examiner 
stated that it is unclear when the exposures occurred; the 
medical records do not document any illnesses.  The examiner 
further indicated that the presence of hepatitis antigens in 
the veteran's blood represented an acute infection for 
hepatitis B, with laboratory findings signifying old 
hepatitis A infection.  Again, the examiner noted that 
hepatitis C is transmitted similar to B, so if the veteran 
had an acute hepatitis B infection, he could have been 
exposed to hepatitis C at the same time.  Notwithstanding, 
the examiner concluded that given the lack of significant 
documented exposure to hepatitis C in service, the post-
service episode of acute hepatitis B infection, the 
significant alcohol use and abuse, and the alpha-1 
antitrypsin deficiency, the likelihood of hepatitis C 
contributing to the veteran's death is small.  The examiner 
ultimately attributed the veteran's cirrhosis to his alcohol 
abuse and an alpha-1 antitrypsin deficiency.  The examiner 
concluded that it is more likely than not that the veteran's 
death was related to pneumonia primarily, COPD, with possible 
contribution of cirrhosis, secondary to alcohol abuse and 
genetic condition of alpha-1 antitrypsin deficiency.

The Board finds the September 2005 VA opinion to be highly 
probative, as it was rendered following a thorough review of 
the claims folder, and the examiner cited to specific 
evidence in the claims folder, and provided supporting 
rationale.  The Board also points out that the appellant has 
not submitted a medical opinion favorable to her claim.  
While the appellant and her representative, during the 
December 2006 videoconference hearing, indicated that they 
would submit a medical opinion from a "Dr. Coleman," no 
additional evidence from the appellant has been received.  
During the hearing, the undersigned stressed the importance 
of submitting relevant evidence, and the representative 
indicated that the relevant evidence would be sent to the 
Board.  The record was kept open for an additional 30 days to 
allow for additional evidence, but as noted, no evidence has 
been received.    

The Board also acknowledges that, during the April 2006 DRO 
hearing, the appellant indicated that the veteran was self 
medicating.  The Board notes, however, that the veteran had 
not been diagnosed with a psychiatric disability, therefore 
alcohol dependence cannot be service-connected.  

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit, supra.  

In sum, a pulmonary disability, to include pneumonia and 
COPD, was not present in service; cirrhosis was also not 
present in service or within the first post service year; and 
there is no objective evidence relating such disabilities to 
service, to include  the tattoo and/or a laceration.  The 
Board sympathizes with the appellant, however, the 
preponderance of the evidence is against her service 
connection claim.  Thus, the reasonable doubt doctrine is not 
for application and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


ORDER


The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


